El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En el año 1892 fue vendida cierta finca y entregada por José Latre y Vidal a Doña Victoriana Blanco. El to,tal del precio de la venta, 800 pesos, aparece ñaber sido satisfecho en varios plazos, si bien la escritura formal de venta nece-saria para la inscripción del título así traspasado jamás se otorgó mientras vivieron las partes que efectuaron la tran-sacción. Después del fallecimiento de ambos, vendedor y comprador, la sucesión de este último obtuvo a su favor una sentencia en la Corte Municipal de Ponce contra la sucesión del primero, decretando el traspaso formal, escritura que fué debidamente otorgada por el márshal en 26 de octubre de 1914.
El Registrador de la Propiedad de Ponce denegó la ins-cripción de este documento por medio de una nota cuya parte pertinente es como sigue:
“Denegada la inscripción del documento que precede * * * puesto que la venta judicial se efectúa en complimiento de una sen-tencia de la Corte Municipal de Ponee dictada en un pleito sobre otorgamiento de escritura de transmisión de dominio, cuyo cono-cimiento no compete a las cortes municipales, conforme a la sección 4 de la ley definiendo sus facultades y jurisdicción, aprobada en marzo 10 de 1904, según la resolución recaída en el caso de Ferraioli v. El Registrador, 21 D. P. R. 503.”
El único fundamento por el cual se sostuvo en el caso de Ferraioli la calificación del registrador respecto a falta de jurisdicción en la corte municipal aparece claramente expre-sado en la opinión del tribunal emitida por el Juez Asociado Sr. Aldrey que dice lo siguiente:
“* * *, el objeto de la acción es que se obligue a la deman-dada a que promueva ante el tribunal competente una declaratoria de herederos para que el demandante pueda inscribir a su nombre *327el derecho que dice tener sobre la mitad proindivisa del solar y casa, derecho qne parece emanar de nna fianza hipotecaria de 500 dólares. Siendo éste el objeto de la acción, tenemos qne Regar con el registra-dor a la conclnsión de qne la materia en controversia está fnera de la jurisdicción - de la corte municipal qne espidió el mandamiento, ya qne la sección 4a. de la Ley de marzo 10, 1904, página 95, define la jurisdicción de las cortes municipales en la siguiente forma:
“ ‘Sección 4a., a excepción de lo qne se determina más adelante en la presente ley, el juez municipal creado por la presente, ejer-cerá todas las funciones que actualmente corresponden a los jueces de paz y jueces municipales. Tendrá jurisdicción en todos los asun-tos civiles que se promuevan en su distrito hasta la suma de $500, intereses inclusive; * *.’
“Tal como está redactada esta'ley es indudable que las cortes municipales únicamente tienen jurisdicción en materia civil para conocer de cuestiones cuya controversia sea susceptible de ser tasada y resuelta en dinero, con tal que esa cantidad no exceda de $500, incluyendo los intereses; y como en este caso el objeto del pleito no versa sobre cantidad alguna, sino que se persigue una sentencia que condene a la demandada a tramitar una declaratoria de here-deros, es claro que la corte no tiene jurisdicción para conocer de ese caso, ni por tanto para expedir el mandamiento que libró, ya que la acción entablada no es susceptible de tasación.”
En. el presenté caso la acción seguida en la corte municipal fué pura y simplemente para hacer que se otorg’ara escritura de venta en forma, a fin de que pudiera el compra-dor de bienes inmuebles por precio de 800 pesos, equivalen-tes a 480 dólares, inscribir su título habiendo sido satisfecho debidamente el precio de la venta y entregada en realidad la'finca hace muchos años. Nada indicaba que fuera a esta-blecerse algún otro procedimiento ulterior, especial o de otra clase, bien en la misma corte o en otra de jurisdicción general y en muchos particulares de jurisdicción exclusiva que afectara a otras partes, a otros bienes o derechos en los mismos en exceso a la cuantía jurisdiccional que determina el artículo 4 de la ley arriba citada, ni. ninguna dificultad en determinar la ‘ suma que está realmente envuelta, sobre una base puramente pecuniaria.
*328El caso citado por el registrador no es de aplicación y debe revocarse la nota.

Revocada la nota recurrida y ordenada la inscripción del documento presentado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, del Toro y Aldrey.